EXHIBIT 10.2

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

US $40,000.00

 

COATES INTERNATIONAL, LTD.

8% CONVERTIBLE REDEEMABLE NOTE

DUE OCTOBER 18, 2018

BACK END NOTE 

 

FOR VALUE RECEIVED, Coates International, Ltd. (the “Company”) promises to pay
to the order of GS CAPITAL PARTNERS, LLC and its authorized successors and
Permitted Assigns, defined below, ("Holder"), the aggregate principal face
amount of Forty Thousand Dollars exactly (U.S. $40,000.00) on October 18, 2018
("Maturity Date") and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on October 18, 2017. The
interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note. The
principal of, and interest on, this Note are payable at 110 Wall Street, Suite
5-070 New York, NY 10005, initially, and if changed, last appearing on the
records of the Company as designated in writing by the Holder hereof from time
to time. The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein. Permitted Assigns
means any Holder assignment, transfer or sale of all or a portion of this Note
accompanied by an Opinion of Counsel as provided for in Section 2(f) of the
Securities Purchase Agreement.

 



 

 

 

This Note is subject to the following additional provisions:

 

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith. To the extent that Holder subsequently
transfers, assigns, sells or exchanges any of the multiple lesser denomination
notes, Holder acknowledges that it will provide the Company with Opinions of
Counsel as provided for in Section 2(f) of the Securities Purchase Agreement.

 

2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), applicable state securities laws and
Sections 2(f) and 5(f) of the Securities Purchase Agreement. Any attempted
transfer to a non-qualifying party shall be treated by the Company as void.
Prior to due presentment for transfer of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Company's records as the owner hereof for all other purposes, whether or not
this Note be overdue, and neither the Company nor any such agent shall be
affected or bound by notice to the contrary. Any Holder of this Note electing to
exercise the right of conversion set forth in Section 4(a) hereof, in addition
to the requirements set forth in Section 4(a), and any prequalified prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date. All notices
of conversion will be accompanied by an Opinion of Counsel.

 

4. (a) The Holder of this Note is entitled, at its option, at any time
commencing six months after the date of funding to the Company by the Holder, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company's common stock (the "Common Stock") at a
price ("Conversion Price") for each share of Common Stock equal to 65% of the
lowest VWAP of the Common Stock as reported on the National Quotations Bureau
OTC Market exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future ("Exchange"), for the twelve
prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered
together with an Opinion of Counsel, by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Accrued, but unpaid interest shall be
subject to conversion. No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share. To the extent the Conversion Price of the
Company’s Common Stock closes below the par value per share, the Company will
take all steps necessary to solicit the consent of the stockholders to reduce
the par value to the lowest value possible under law. The Company agrees to
honor all conversions submitted pending this increase. In the event the Company
experiences a DTC “Chill” on its shares, the conversion price shall be decreased
to 55% instead of 65% while that “Chill” is in effect. In no event shall the
Holder be allowed to effect a conversion if such conversion, along with all
other shares of Company Common Stock beneficially owned by the Holder and its
affiliates would exceed 9.9% of the outstanding shares of the Common Stock of
the Company.

 



2

 

 

(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 8% per annum. Interest shall be paid by the Company in Common Stock
("Interest Shares"). Holder may, at any time commencing six months after the
date of funding to the Company by the Holder, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 

(c) This Note may not be prepaid, except that if the $40,000 Rule 144
convertible redeemable note issued by the Company of even date herewith is
redeemed by the Company within 6 months of the issuance date of such Note, all
obligations of the Company under this Note and all obligations of the Holder
under the Holder issued Back End Note will be automatically be deemed satisfied
and this Note and the Holder issued Back End Note will be automatically be
deemed cancelled and of no further force or effect. 

 

(d)  Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization (excluding an increase in
authorized capital) or other change or exchange of outstanding shares of the
Common Stock, other than a forward or reverse stock split or stock dividend, or
(iii) any consolidation or merger of the Company with or into another person or
entity in which the Company is not the surviving entity (other than a merger
which is effected solely to change the jurisdiction of incorporation of the
Company and results in a reclassification, conversion or exchange of outstanding
shares of Common Stock solely into shares of Common Stock) (each of items (i),
(ii) and (iii) being referred to as a "Sale Event"), then, in each case, the
Company shall, upon request of the Holder, redeem this Note in cash for 150% of
the principal amount, plus accrued but unpaid interest through the date of
redemption, or at the election of the Holder, such Holder may convert the unpaid
principal amount of this Note (together with the amount of accrued but unpaid
interest) into shares of Common Stock immediately prior to such Sale Event at
the Conversion Price.

 

(e)  In case of any Sale Event (not to include a sale of all or substantially
all of the Company’s assets) in connection with which this Note is not redeemed
or converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 



3

 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) become insolvent (which does not include a “going
concern opinion); (2) admit in writing its inability to pay its debts generally
as they mature; (3) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; (4) apply for or consent to the appointment of
a trustee, liquidator or receiver for its or for a substantial part of its
property or business; (5) file a petition for bankruptcy relief, consent to the
filing of such petition or have filed against it an involuntary petition for
bankruptcy relief, all under federal or state laws as applicable; or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 



4

 

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of one hundred thousand dollars ($100,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h) Defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTC Markets exchange) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than 10 consecutive days
or ceases to file its 1934 act reports with the SEC;

 

(j) Intentionally Deleted;

 

(k) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which supports the removal of a restrictive legend; or

 

(l)  The Company shall not replenish the reserve set forth in Section 12, within
3 business days of the request of the Holder.

 



(m) The Company’s Common Stock has a closing bid price of less than $0.56 per
share for at least 5 consecutive trading days; or

 

(n) The aggregate dollar trading volume of the Company’s Common Stock is less
than fifty thousand dollars ($50,000.00) in any 5 consecutive trading days; or

 

(o) The Company shall cease to be “current” in its filings with the Securities
and Exchange Commission; or

 

(p) The Company shall lose the “bid” price for its stock in a market (including
the OTC marketplace or other exchange)

 



5

 

 

Then, or at any time thereafter, unless cured within 5 days (except for 8(m) and
8(n) which are incurable defaults, the sole remedy of which is to allow the
Holder to cancel both this Note and the Holder Issued Note, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(p) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. Further, if a breach of Section 8(o) occurs or is continuing after the 6
month anniversary of the Note, then the Holder shall be entitled to use the
lowest closing bid price during the delinquency period as a base price for the
conversion. For example, if the lowest closing bid price during the delinquency
period is $0.01 per share and the conversion discount is 50% the Holder may
elect to convert future conversions at $0.005 per share.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

 

Failure to Deliver Loss = [(Highest VWAP for the 30 trading days on or after the
day of exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

  

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

11. The Company represents that it is not a “shell” issuer and that if it
previously has been a “shell” issuer that at least 12 months have passed since
the Company has reported Form 10 type information indicating it is no longer a
“shell issuer.

 



6

 

 

12. Prior to cash funding of this Note, The Company will issue irrevocable
transfer agent instructions reserving 3x the number of shares of Common Stock
necessary to allow the holder to convert this note based on the discounted
conversion price set forth in Section 4(a) herewith. Upon full conversion of
this Note, the reserve representing this Note shall be cancelled. The Company
will pay all transfer agent costs associated with issuing and delivering the
shares. If such amounts are to be paid by the Holder, it may deduct such amounts
from the Conversion Price. Conversion Notices may be sent to the Company or its
transfer agent via electric mail. The Company will instruct its transfer agent
to provide the outstanding share information to the Holder in connection with
its conversions.

 

13. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14. If it shall be found that any interest or other amount deemed interest due
hereunder violates the applicable law governing usury, the applicable provision
shall automatically be revised to equal the maximum rate of interest or other
amount deemed interest permitted under applicable law. The Company covenants (to
the extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal or interest on this Note.

 

15. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York or in the Federal courts sitting in the county or city of New York. This
Agreement may be executed in counterparts, and the facsimile transmission of an
executed counterpart to this Agreement shall be effective as an original.

  

7

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: October 19, 2017

 

  COATES INTERNATIONAL, LTD.         By: /s/ Barry C. Kaye   Title: Chief
Financial Officer

 

8

 

 

EXHIBIT A

  

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Coates International, Ltd.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:
____________________________________________________________________

Applicable Conversion Price:
_____________________________________________________________

Signature:
___________________________________________________________________________

[Print Name of Holder and Title of Signer]

Address:
____________________________________________________________________________

               
____________________________________________________________________________ 

 

SSN or EIN: _______________________

Shares are to be registered in the following name:
_____________________________________________

 

Name:
_____________________________________________________________________________

Address:
___________________________________________________________________________

Tel:
_______________________________________________________________________________

Fax:
_______________________________________________________________________________

SSN or EIN:
_________________________________________________________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name:
______________________________________________________________________

Address:
___________________________________________________________________________

 

 

9



 

 